DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on Aust 15, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent 9,949,066 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
This Action is in response to Applicant’s amendment filed August 15, 2022. Claims 1, 2, 5-7, 9, 11 and 13 are still pending in the present application.
 
Allowable Subject Matter
Claims 1, 2, 5-7, 9, 11, and 13 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding claim 1, prior art of record fails to teach, in combination with all other limitations:
(B) receiving a response message from at least one user equipment, the response message indicating that the at least one user equipment possesses the requested content, and the at least one user equipment being located within the target geographical location in the content request message; and (C) acquiring the requested content from the at least one user equipment; wherein acquiring the requested content comprises: acquiring the requested content by establishing a connection with the at least one user equipment; and wherein after (C), the method further comprises: receiving a notification message from the selected at least one user equipment, the notification message notifying the server that the selected at least one user equipment has moved out of the target geographical location; releasing the connection with the at least one user equipment; and repeating A, B and C. 
Regarding claim 6, prior art of record fails to teach, in combination with all other limitations:
 (Ill) sending a response message to the server, when the user equipment is located within the target geographical location and possesses the requested content, the response message comprising information indicating that the user equipment possesses the content requested by the server; (IV) transmitting the requested content to the server once a connection between the user equipment and the server is established; and sending a notification message to the server, when the user equipment has moved out of the target geographical location before the transmission of the requested content is completed, the notification message notifying the server that the user equipment has moved out of the target geographical location.
Regarding claim 6, prior art of record fails to teach, in combination with all other limitations:
a first receiving device, for receiving a response message from at least one user equipment, the response message indicating that the at least one user equipment possesses the requested content, and the at least one user equipment being located within the target geographical location in the content request message; 
Regarding claim 13, prior art of record fails to teach, in combination with all other limitations:
a sending device, for sending a response message to the server, if the user equipment is located within the target geographical location and possesses the requested content, the response message comprising information indicating that the user equipment possesses the content requested by the server; and a transmitting device, for transmitting the requested content to the server once a connection between the user equipment and the server is established; and sending a notification message to the server, if the user equipment has moved out of the target geographical location before the transmission of the requested content is completed, the notification message notifying the server that the user equipment has moved out of the target geographical location.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642